DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koike et al. US 2016/0331640.
Koike discloses a medicine loading device for loading a medicine based on prescription information, comprising:
(Re claim 1,13,14) “a main body” (100 figure 14). “at least one medicine dispensing cassette provided in the main body” (210 figure 14). “medicine discriminating means for detecting a type of a medicine” (340 figure 14). “wherein an openable/closable lid and a locking mechanism for locking the lid are provided at the medicine dispensing cassette” (para 0080). “wherein when the type of the medicine detected by the medicine discriminating means and a type of a medicine to be contained in the medicine dispensing cassette match each other, the locking mechanism is released” (para 0080).
(Re claim 2) “the medicine discriminating means further has a medicine information obtaining part for reading cassette information provided at either one of the medicine dispensing cassette and the lid and medicine information provided on the medicine and an information processing part connected to the medicine information obtaining part” (340 figure 8,14, para 0083). “wherein the information 
(Re claim 3) “wherein the medicine information obtaining part includes a photographing device for obtaining an image in which the information on the medicine which is a discrimination target is indicated and at least one of a first reading device which can read a code in which the information on the medicine which is the discrimination target is indicated and a second reading device which can read a signal indicating the medicine information of the discrimination target” (para 0049, 0059).
(Re claim 4) “wherein the image in which the medicine which is the discrimination target is indicated is an image of an engraved mark or a print of the medicine” (figure 8, para 0068).
“wherein the code in which the medicine which is the discrimination target is indicated is any one of a bar code, a two-dimensional code and a three-dimensional code indicating the medicine information on the medicine” (para 0049).
(Re claim 5) “wherein the locking mechanism further has a trigger for allowing a lock to be released, and wherein the trigger can further return the locking mechanism to a locked state after releasing the locking mechanism” (para 0072, 0073).
(Re claim 6) “wherein the trigger allows the cassette to be removed from the medicine loading device and the trigger is returned from a releasing state of the lock to an original state” (para 0075, 0084).
(Re claim 7) “the trigger includes a receiving part far receiving an instruction for allowing the trigger to return from a releasing state of the lock to an original state from an outside after the cassette has completed a loading operation” (para 0075,0084).
(Re claim 9) “wherein the medicine loading device further has a storage part which can store predetermined medicine information in advance and further store the information on the medicine detected by if the medicine discriminating means” (figure 8, para 0067-0070). “wherein the storage part 
(Re claim 11) “wherein the medicine loading device further has a display” (320 figure 8). “wherein the display displays a result of comparing information on the medicine detected by the medicine discriminating means with information on the medicine stored in a storage part” (para 0067-0070, 0079-0081). 
(Re claim 12) ”wherein the medicine loading device further has an alert part for alerting an operator when the type of the medicine detected by the medicine discriminating means and the type of the medicine to be contained in the medicine dispensing cassette do not match each other” (abstract, para 0007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Paydar US 2012/0203377.
Koike discloses the system as rejected above and the use of timers to control actions (para 0098).
Koike does not disclose wherein the trigger further has a timer part, and wherein the trigger is returned from a releasing state of the lock to an original state when a predetermined time elapses after the locking mechanism has been released by the timer part.

It would have been obvious to one skilled in the art to modify the system of Koike to include wherein the trigger further has a timer part, and wherein the trigger is returned from a releasing state of the lock to an original state when a predetermined time elapses after the locking mechanism has been released by the timer part because it would automatically return the cassette to a secure state.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Bartfeld et al. US 2007/0265880.
Koike discloses the system as rejected above.
Koike does not disclose wherein the medicine loading device further has a control part which creates template image data based on the stored information on the medicine and performs pattern matching for calculating a score serving as an index of a degree of matching between an image data of the engraved mark and/or a print of the medicine and the template image data to discriminate the medicine.
Bartfeld teaches wherein the medicine loading device further has a control part which creates template image data based on the stored information on the medicine and performs pattern matching for calculating a score serving as an index of a degree of matching between an image data of the engraved mark and/or a print of the medicine and the template image data to discriminate the medicine (para 0102).
It would have been obvious to one skilled in the art to modify the system of Koike to include wherein the medicine loading device further has a control part which creates template image data based on the stored information on the medicine and performs pattern matching for calculating a score serving as an index of a degree of matching between an image data of the engraved mark and/or a print of the medicine and the template image data to discriminate the medicine because the score helps to further verify that the medicine is correct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0229564, 9,299,210, 8,165,929, 7,995,831, 7,930,064, 7,840,307 and 2010/0232640.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3651